Citation Nr: 1514297	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for post operative residuals of esophageal achalasia with dysphagia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to March 1994.

This matter before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The case was certified to the Board by the Winston-Salem, North Carolina RO.

In a July 2012 Board remand, it was noted that the issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue was referred to the AOJ for appropriate action, but it does not appear that it has been adjudicated and it is therefore remanded once again for appropriate action.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2013, the Veteran identified treatment for the claimed disability by Dr. Patel in 2006, and he submitted an authorization to VA.  Such records from Dr. Patel have not been sought or obtained.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all pertinent clinical records from Dr. Patel and incorporate any such records with the Veteran's claims file. 

2.  After completing all indicated development, readjudicate the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for post operative residuals of esophageal achalasia with dysphagia in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the appellant and her representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


